Title: From George Washington to George Clinton, 30 April 1778
From: Washington, George
To: Clinton, George



Dr Sir.
Valley Forge April 30th 1778

On monday I received your favor of the 22d Inst.
I should be extremely sorry if the incursions you apprehend, should

take place. From the defeats and disappointments the Indians met with the last campaign, when pushed on and supported by a formidable regular Army, we had reason to hope, that they would remain peaceable, at least for some time. However there is no reasoning with precision from the past to the future conduct of these people. Their own disposition to ravage, with the artifices of the Enemy, may possibly induce them to commit some outrages in order to alarm and divert a part of our force, from the points at which it will be materially wanted. I have not seen the Resolution which you mention, but I imagine Genl Gates, who is to command immediately the whole northern department, will dispose of the Troops acting there, in such way, as the exigency of affairs may seem most to require. Securing the north river is an object of the first magnitude & appears to be a principal one in the opinion of Congress, yet his instructions extend to the protection of the northern & Western frontiers of the State against any ravages that may be attempted. I expect him here in a Day or two, when I shall communicate to him your apprehensions. This proceeding may be placed to the account of our generosity but it certainly cannot to that of policy or our true interest. It appears to me, that no period in this contest had demanded our exertions equal to the present one. Upon every rational principle we should have, if possible, more than a respectable Army on foot. Britain is setting every engine to work against us. She means to try us by force & by fraud, and in proportion to our abilities in the field will be our success in resisting both. I am Dr Sir With great regard & esteem Your most Obet Servt

Go: Washington

